Opinion issued May 18, 2017




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-17-00124-CR
                           ———————————
                    TIMMIE RAY MCDUFFY, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1520651


                         MEMORANDUM OPINION
      Appellant, Timmie Ray McDuffy, pleaded guilty to the first-degree felony

offense of possession with intent to deliver a controlled substance, namely,

phencyclidine, weighing more than four grams and less than 200 grams by aggregate

weight, without an agreed punishment recommendation pending a pre-sentence
investigation (“PSI”) hearing.1 In exchange for appellant’s plea, the State abandoned

a deadly-weapon enhancement paragraph in the indictment and agreed to

recommend a sentencing cap of fifteen years’ confinement. At the PSI hearing, the

trial court found appellant guilty and assessed his punishment at five years’

confinement.2 The trial court certified that appellant had waived his right of appeal,

but appellant timely filed a pro se notice of appeal.3 See TEX. R. APP. P. 25.2(a)(2),

26.2(a)(1). We dismiss this appeal for want of jurisdiction.

      A valid waiver of appeal—one made voluntarily, knowingly, and

intelligently—prevents a defendant from appealing without the trial court’s

consent. See Ex parte Broadway, 301 S.W.3d 694, 697–99 (Tex. Crim. App. 2009)

(citations omitted) (holding that defendant may knowingly and intelligently waive

appeal without sentencing agreement when consideration is given by State for

waiver); see also Jones v. State, 488 S.W.3d 801, 807 (Tex. Crim. App. 2016)

(upholding waiver of right to appeal because defendant received consideration for




1
      See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(8), 481.115(a), (e) (West
      2009).
2
      See TEX. PENAL CODE ANN. § 12.32(a) (West 2009).
3
      Appellant also filed a notice of appeal from the related trial court cause number
      1523825, which was assigned to appellate cause number 01-17-00125-CR.
      Appellant’s sentence in this case was set to run concurrently to the sentence in trial
      court cause number 1523825.

                                            2
his waiver by State agreeing to abandon one of two enhancement paragraphs,

reducing minimum sentence from 25 to 5 years).

      Here, the trial court’s certification, included in this Court’s records, states that

appellant waived his right of appeal, and the trial court did not give its permission to

appeal any matters. See TEX. R. APP. P. 25.2(a)(2), (d); Dears v. State, 154 S.W.3d

610, 613 (Tex. Crim. App. 2005). The records confirm that appellant pleaded guilty

to the first-degree felony offense of phencyclidine possession, without an agreed

punishment recommendation, in exchange for the State’s abandoning the deadly-

weapon enhancement paragraph and agreeing to a fifteen-year sentencing cap

recommendation. Thus, the records support the trial court’s certification. See Dears,

154 S.W.3d at 615; see also Jones, 488 S.W.3d at 807. Thus, because appellant has

validly waived his right of appeal, we must dismiss this appeal without any further

action. See Menefee v. State, 287 S.W.3d 9, 12 n.12 (Tex. Crim. App. 2009); see

also Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Higley, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3